Citation Nr: 0418564	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-26 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from July 1970 to July 1974.

The case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, in pertinent part, denied the veteran's 
claim seeking entitlement to service connection for PTSD.  

At present, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA and the holdings in Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002), 
have not been fulfilled regarding the issue on appeal.  

Further, in a recent decision, the United States Court of 
Appeals for Veterans Claims (Court) revisited the notice 
requirements imposed upon VA by the VCAA.  See Pelegrini v. 
Principi, No. 01-944, 2004 U.S. App. Vet. Claims LEXIS 370 
(June 24, 2004).  The Court addressed both the timing and 
content of these notice requirements.  Id. at *17-23.  The 
Court held that VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Id. at *22.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).  Id

Significantly, with regard to service connection for PTSD, 
the Board notes that the veteran was awarded Social Security 
disability benefits via a letter dated in October 1991.  The 
1991 Social Security disability award was based in part on a 
diagnosis of PTSD, but the medical records on which the 
decision was based have not been associated with the claims 
file.  The RO should attempt to obtain the medical and 
administrative records relied upon in granting the veteran 
Social Security disability benefits.  See U.S.C.A. § 5103A 
(2003); Lind v. Principi, 3 Vet. App. 493, 494 ("When . . . 
VA is put on notice . . . of the existence of SSA records, . 
. . VA must seek to obtain those records before proceeding 
with the appeal.").    

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his claimed 
PTSD since July 2001, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any recent 
treatment for his claimed PTSD at any VA 
Medical Center (VAMC) since January 2003.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

2. The RO should request the following 
records concerning the veteran from the 
Social Security Administration: medical 
and administrative records relating to 
any disability determination for the 
purpose of awarding Social Security 
disability benefits.   

3. The RO should attempt to contact the 
veteran again, and ask that he provide 
the information requested in the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) letter dated in 
March 2003.  Please remind the veteran 
that it is necessary to give as specific 
and detailed information about the 
persons, places, and events involved as 
possible, including as accurate a date 
for the event as possible, so as to 
enable the service department to verify 
the identified stressors.

4. If new information regarding the 
veteran's stressors is received, the 
veteran's comprehensive statements 
regarding his averred stressors and all 
supporting documents should be sent to 
the USASCRUR for verification of the 
alleged stressors.  Following receipt of 
the report from the USASCRUR and the 
completion of any additional development 
warranted or suggested by that office, 
the RO must prepare a report detailing 
the nature of any in-service stressful 
event verified by USASCRUR or other 
credible evidence.  This report is to be 
added to the claims folder.

5.  After the development described above 
has been completed and if, and only if, 
verified stressors are found, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:

The veteran should be scheduled to 
undergo a VA examination, conducted by 
a psychiatrist, to evaluate the nature, 
severity, and etiology of the claimed 
PTSD.  The RO must provide the examiner 
with a list of any reported combat 
related stressors that have been 
verified.  The specialist examining the 
veteran should specifically indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
comment upon the link between the 
current symptomatology and one or more 
of the verified stressors.  It is 
requested that the VA examiner 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
psychiatric disorder.  The examiner 
must include the complete rationale for 
all opinions and conclusions expressed 
in a written report.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should undertake a de novo review of the 
veteran's claim of entitlement to service 
connection for PTSD.  If the 
determination remains unfavorable in any 
way, the appellant and his attorney 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




